Citation Nr: 1815881	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-22 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for heart disease, variously diagnosed and claimed as a result of exposure to herbicides, based upon substitution of the appellant as the claimant.

2.  Whether the severance of dependency and indemnity compensation (DIC) benefits based on service connection for the cause of the Veteran's death was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from May 1962 to October 1969.  The Veteran died in June 2013.  The service connection issue is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The DIC severance issue is before the Board on appeal from a September 2017 RO rating decision.

The appellant appeared and testified at a Board videoconference hearing held before the undersigned Veterans Law Judge in January 2018.  A transcript of the hearing is of record.

The Veteran filed a claim of entitlement to service connection for a heart disability that was denied in December 2010.  While the Veteran's appeal of that denial was pending, the Veteran passed away in June 2013.  In August 2013, the widow-appellant timely filed a VA Form 9 to perfect the Veteran's appeal to the Board for final review.  The RO accepted the filing as including a request to be substituted as the claimant in the Veteran's appeal, and a November 2013 RO rating decision sent to the widow-appellant formally determined: "The Veteran's appeal will continue to be processed, as you have been determined to be the substitute claimant for this appeal."  Accordingly, the Veteran's spouse has been substituted for the Veteran in the claim of entitlement to service connection for a heart disability.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the appellant's favor, the Veteran's variously diagnosed heart disability featured ischemic heart disease, which is presumptively linked to his herbicide exposure during service in Vietnam.

2.  It is not shown that the November 2013 rating decision's award of DIC based upon service connection for the cause of the Veteran's death involved clear and unmistakable error.


CONCLUSIONS OF LAW

1.  Service connection for the Veteran's variously diagnosed heart disability, featuring ischemic heart disease, is warranted.  38 U.S.C. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e) (2017).

2.  The severance of the award of DIC based upon service connection for the cause of the Veteran's death was not proper; restoration of DIC based upon service connection for the cause of the Veteran's death is warranted.  38 U.S.C. §§ 1101, 1110, 1131, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.105(d), 3.303, 3.304, 3.312 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Heart Disease

The appellant seeks to establish the Veteran's entitlement to service connection for heart disease.  Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303(a).  The Veteran is presumed to have been exposed to tactical herbicide agents during his service in Vietnam.  See 38 U.S.C. § 1116(f).  Exposure to herbicides is generally presumptively associated with certain specific disabilities and diseases listed at 38 C.F.R. § 3.309(e), including ischemic heart disease (such as coronary artery disease).  See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

There is no controversy as to the fact that the Veteran was diagnosed with a heart disability during the pendency of his claim for service connection.  The important factual question in controversy is simply this: did the Veteran have the type of heart disease, specifically ischemic heart disease, that would allow a grant of service connection on a presumptive basis in this case?  Evidence from the Veteran's treating cardiologist indicates that the Veteran's pertinent heart disability featured ischemic heart disease.  VA medical opinions of record indicate that the Veteran did not have ischemic heart disease.  The Board finds that the conflicting evidence is at least in equipoise on this matter.  Resolving reasonable doubt in the appellant's favor, the Board finds that the evidence sufficiently indicates that the Veteran's heart disability featured ischemic heart disease.  Accordingly, service connection for the Veteran's variously diagnosed heart disease is warranted.  The claim for service connection is, therefore, granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


Severance of DIC Benefits

DIC benefits will be severed only where evidence establishes that a previous grant of benefits was clearly and unmistakably erroneous (the burden of proof being upon the Government).  The United States Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether clear and unmistakable error (CUE) is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).

The November 2013 RO rating decision that granted service connection for DIC on the basis of service connection for the cause of the Veteran's death was based upon resolving conflicting medical evidence in the claimant's favor to determine that the Veteran "died of a coronary atherosclerosis, which is a presumptive condition for Veterans exposed to herbicides."  The RO's November 2016 proposal to terminate the DIC award essentially reconsidered the key findings by weighing conflicting indications differently, including: "Although the certificate of death listed a diagnosis of coronary atherosclerosis ... [it was not] confirmed by objective testing.  In addition, the Rating Decision did not discuss the medical evidence previously of record which indicated that [the Veteran] did not have a confirmed diagnosis of ischemic heart disease."  Furthermore, the November 2016 RO and September 2017 RO rating decisions proposing and completing severance of the benefits both significantly rely upon findings in medical evidence created after the November 2013 RO rating decision that awarded the benefit.

The Board finds that the RO's basis for severance of DIC featured mere disagreement with the prior weighing of conflicting evidence and evaluation of facts in the November 2013 RO rating decision.  The severance was not based on an undebatable error, and it was not entirely based upon the record that existed at the time of the November 2013 adjudication in question.  In short, the record does not show that the grant of DIC based upon service connection for the cause of the Veteran's death involved CUE.  Hence, the severance of the award was improper, and DIC based upon service connection for the cause of the Veteran's death must be restored.


ORDER

Service connection for the Veteran's variously diagnosed heart disease, based upon substitution of the appellant as the claimant, is granted.

The appeal seeking to restore the award of DIC based upon service connection for the cause of the Veteran's death is granted.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


